         Case 1:16-cv-08759-KPF Document 106 Filed 09/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


Joe Fasano; Altimeo Optimum Fund; Altimeo
Asset Management; Individually and On Behalf
of All Others Similarly Situated,

                              Plaintiffs,
                                                            Civil. A. No. 1:16-08759-KPF
                              v.

Guoqing Li; Peggy Yu Yu; Dangdang Holding
Company, Ltd.; E-Commerce China Dangdang
Inc.; Kewen Holding Co. Ltd.; Science &
Culture Ltd.; First Profit Management, Ltd.;
Danqian Yao; Lijun Chen; Min Kan; Ruby Rong
Lu; Ke Zhang; and Xiaolong Li,

                              Defendants.


                                     NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs in the above-captioned action, Joe Fasano, Altimeo

Optimum Fund, and Altimeo Asset Management, individually and on behalf of all others similarly

situated, hereby appeal to the United States Court of Appeals for the Second Circuit from the

Court’s Opinion and Order and Judgment, dated August 28, 2020, dismissing the case based on

the doctrine of forum non conveniens and all related orders and opinions, including the Court’s

July 22, 2019 order permitting Defendants to file a motion to dismiss under Fed R. Civ. P. 12(b)(6).
         Case 1:16-cv-08759-KPF Document 106 Filed 09/11/20 Page 2 of 2




Dated:    New York, NY                 SADIS & GOLDBERG LLP
          September 11, 2020
                                       /s/ Samuel J. Lieberman
                                       By: Samuel J. Lieberman
                                             Ben Hutman
                                            551 Fifth Avenue, 21st Floor
                                            New York, New York 10176
                                            Telephone: (212) 573-8164
                                            Email: slieberman@sglawyers.com




                                       2
